DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 11/29/2021. Claims 1, 5, and 9 are amended. Claims 1-12 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
                                                             Examiner Note
The Examiner has considered the new IDS filed on 03/07/2022 and issued a Corrected Notice Of Allowability.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 

Allowable Subject Matter
Claims 1-12 are allowed.
The invention relates to a non-transitory recording medium on which an evaluating program related to a cyberattack is recorded, the evaluating program making a computer perform: collecting a plurality of pieces of cyberattack information; analyzing the collected 
Regarding claims 1, 5 and 9, although the prior art of record teaches collecting a plurality of pieces of cyberattack information; analyzing the collected plurality of pieces of cyberattack information; identifying a plurality of addresses of a cyberattack source included in the plurality of pieces of cyberattack information; determining which of a plurality of address ranges, which are classified based on a predetermined notation, each of the plurality of addresses belongs to; calculating, for each determined address range, an evaluation value related to reliability of setting the determined address range as the monitoring target according to a state of detection of a cyberattack from an address included in the determined address range; and performing an output corresponding to the calculated evaluation value.
None of the prior art, alone or in combination teaches “integrating, when the same address is included in one address range of the plurality of address ranges and another address range of the plurality of address ranges, the one address range and the another address range in such a manner the same address is included in an integrated address range” in view of the other limitations of claims 1, 5 and 9.
   Therefore the claims are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496